NO. 07-09-0118-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

MAY 13, 2009

______________________________


CERTAIN PRIMARY UNDERWRITERS AT LLOYD’S, LONDON AND 
CERTAIN EXCESS UNDERWRITERS AT LLOYD’S LONDON, APPELLANTS

V.

HERRING BANK, F/K/A HERRING NATIONAL BANK, APPELLEE


_________________________________

FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

NO. 91,926-B; HONORABLE JOHN B. BOARD, JUDGE

_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          Pending before this Court is Appellants’ Unopposed Motion to Dismiss Appeal.  By
the motion, Appellants represent that the parties have reached a settlement and request
that this appeal be dismissed with costs to be assessed against Appellants. 
          Without passing on the merits of the case, Appellants’ motion is granted and the
appeal is dismissed.  See Tex. R. App. P. 42.1.  Pursuant to the motion, costs are taxed
against Appellants.  Having dismissed the appeal at the request of Appellants, no motion
for rehearing will be entertained and our mandate will issue forthwith.
          Also pending in this Court is a motion for extension of time in which to file the clerk’s
record.  Our disposition of this appeal renders that motion moot.
 
                                                                           Patrick A. Pirtle
                                                                                 Justice